The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
Upon entering amendment, claims 1, 4, 7-8, 11, 14, 17, 21-22 have been amended. Accordingly, claims 1-2, 4-12, 14-22 remain pending with claim 20 previously withdrawn.
Response to Arguments
Applicant’s arguments with respect to the amended language in claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 recite “determining if an output voltage from the first DC power source drops below a threshold voltage” and “monitoring a level of electric energy of a first source bus that is provided to the first source by the first power source…determining if the first DC power source does not satisfy a load demand of the load based on the comparing the level of electric energy of the source bus to the load threshold…” The “determining” step and the “monitoring” step appear to be the same thing. In the “determining” step, the claim compares the first DC power source output voltage to a threshold. In the “monitoring” step, the claim compares the energy on the first source bus to a threshold. But the first source bus has energy “that is provided to [it] by the first power source”. This means that the first source bus voltage is the same as the DC power source output voltage of the previous step. In applicant’s par [47]; the controller determines whether the output voltage is below the threshold voltage which is correlated to whether the output voltage is sufficient to meet the load demand. In applicant’s par [68], it appears that the controller monitors the voltage, current, power of the source bus (i.e. the source bus is connected to the bus so the source is being monitored) and makes a comparison to a load threshold to determine whether energy/power from the source is sufficient to meet the load demand. In other words, it appears that the determining step as well as the monitoring step are doing the same thing and thus are redundant as currently presented. The applicant is encouraged to amend the claims to differentiate between the two steps so they serve different purposes or to choose one or the other.  
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Ramamurthy et al. (2015/0121113 A1) in further view of Aldridge et al. (2005/0154499 A1).
	Regarding Claims 1 and 11,
	Carter (figs.2-6) teaches a power generation system, comprising: 
a first DC power source (204a) electrically connected to first DC transfer switch (208a, 208b); 
a second DC source (204b) electrically connected to a second DC transfer switch (208c, 208d); and
a controller (220, 224) configured to: 
determine if an output voltage from the first DC power source (204a) drops below a threshold voltage (par [33]; 220 and 224 determine that a switch needs to be made from the first power source to the second power source because a critical drop in the voltage provided by the first power source has been detected. The critical drop in voltage is obviously a threshold, because Carter’s system is able to distinguish between a minor voltage drop and a critical voltage drop-without a threshold voltage, the system would not operate predictably. Thus, Carter obviously teaches the first DC source voltage drops below a threshold voltage/critical threshold voltage);
determine if an output voltage from the second DC power source (204b) is not below the threshold voltage (par [33]; Carter teaches the switch sequence from the first power source to the second power source occurs when there’s a critical drop in voltage from the first source 204a (i.e. below the critical threshold voltage) and the voltage of the second power source 204b is determined to be at an adequate level- this adequate level of voltage is obviously not below the critical threshold voltage; otherwise it would not be ok to switch to the second source);
turn on the first transfer switch (208a, 208b) to provide power from the first DC power source (204a) to a load (216, fig.2, par [27]), while the second transfer switch (208c, 208d) is turned off such that the second DC power source (204b) is electrically disconnected from the load (see fig.2, par [27]);
turn on the second transfer switch (208c, 208d) to electrically connect the second DC power source (204b) to the load (216) and provide power from the second DC power source to the load (see figs.4-5, pars [36, 38]) in response to determining that the output voltage from the first DC power source dropped below the threshold voltage (par [33]; 220 and 224 determine that a switch needs to be made from the first power source to the second power source in response to a critical drop in the voltage provided by the first power source has been detected. The critical drop in voltage is obviously a threshold, because Carter’s system is able to distinguish between a minor voltage drop and a critical voltage drop-without a threshold voltage, the system would not operate predictably. Thus, Carter obviously teaches the first DC source voltage drops below a threshold voltage/critical threshold voltage) and that the output voltage from the second DC power source (204b) is not below the threshold voltage (par [33]; Carter teaches the switch sequence from the first power source to the second power source occurs when there’s a critical drop in voltage from the first source 204a (i.e. below the critical threshold voltage) and the voltage of the second power source 204b is at an adequate level- this adequate level of voltage is obviously not below the critical threshold voltage; otherwise it would not be ok to switch to the second source); and
turn off the first transfer switch (208a, 208b) to electrically disconnect the first DC power source (204a) from the load (216) in response to an output current (232) of the first DC power source (204a) continuing to decay (see figs.4-5, pars [36, 38]; in fig.4, the first source 204a continues to decay while the output current 232 is being supplied by the first DC source 204a and the second source 204b is switched into the bus. In fig.5, the first transfer switch 208a, 208b is deactivated since the output power and consequently the output current of the first source has decayed).
Carter’s redundant system is to satisfy load demand. The purpose of having a second power supply in a redundant system is that when the primary power supply fails or otherwise becomes incapable of providing the necessary power to the load (i.e. does not satisfy the load demand), the switching is initiated. Thus, it is obvious that Carter has set the voltage threshold (switch from first source to second source) because that is when the first source does not satisfy the load demand. Carter states “because of a critical drop in the voltage provided by the first power supply 204a has been detected” and “…detects that the voltage of the first power supply 204… has decayed and the voltage of the second power supply 204b is at an adequate level…”- that is, Carter’s first power source is inadequate to satisfy the demand of the load (which is the purpose of the first power source)and the second power source’s voltage is deemed to be at an adequate level to meet the demand of the load in a redundant system. 
Carter, however, does not explicitly disclose monitor a level of electric energy of a first source bus that is provided to the first source bus by the first power source, compare the level of electric energy of the source bus to a load threshold, which represents a level of electric energy that is equal to a load demand of the load, and determine if the first DC power source does not satisfy a load power demand of a load based on the comparing level of electric energy of the source bus to the load threshold; and electrically connect the second DC power source to the load in response to the level of electric energy of the source bus is below the load threshold and that the first DC power source does not satisfy the load power demand of the load. 
Ramamurthy (fig.4), however, teaches monitor a level of electric energy of a first source bus (416) that is provided to the first source bus by the first power source (420, pars [67-68, 71]; by detecting/monitoring the power/energy of the first source 420, the source bus connected to the first source 420 is also being monitored), compare the level of electric energy of the source bus to a load threshold, which represents a level of electric energy that is equal to a load demand of the load (par [71]; controller 440 evaluates and thus compares the power capabilities of the source 420 to the load 430 requirements/demand equivalent to the load threshold), and determine if the first DC power source (420) does not satisfy a load power demand of the load (430) based on the comparing level of electric energy of the source bus to the load threshold (par [71]; comparing whether the power requirements/load demand exceed or not the power of the first DC source 420 to determine whether the first source satisfies the load demand or not); and electrically connect the second DC power source (410) to the load (430) in response to the level of electric energy of the source bus is below the load threshold and that the first DC power source (420) does not satisfy the load power demand of the load (430, par [71]; electrically coupling the second DC power source 410 to load 430 in response to the first source 420 being below the load threshold/demand and not satisfying the load demand).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Carter to that of Ramamurthy, because adding more monitoring parameters (i.e. not only comparing the voltages of the sources but also directly comparing the power from the first source to that of the demand of the load) when determining to initiate the switching sequence adds more reliability and support to improve the detection of faults by directly determining whether the requirements of the load is being met by the first source in a redundant system.
The combination of Carter in view of Ramamurthy does not explicitly teach to determine the output current of the source is below a threshold current and in response disconnect the source from the load. 
Aldridge (fig.1a-fig.1b), however, teaches to determine the output current of the source is below a threshold current and in response disconnect the source from the load (par [24]; sensors 17 detect a decrease in current below a threshold current and in response disconnects the source from the load).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Aldridge’s of using sensors to determine the source’s output current has decreased below a threshold current to disconnect the source. The motivation would have been for better assurance that Carter’s first source has really failed and is ready to be disconnected. 
The combination of Carter in view of Aldridge teaches the apparatus necessary to complete the recited method steps in claim 1 as discussed above in the rejection of claim 11.
Regarding Claims 2 and 12,
The combination of Carter in view of Ramamurthy and Aldridge teaches the claimed subject matter in claims 1 and 11 and the combination further teaches wherein the controller is further configured to keep both the first and the second DC power sources electrically connected to the load for a period of time between electrically connecting the second DC power source to the load and electrically disconnecting the first DC power source from the load (Carter, see figs.4-5, pars [36-38]; both the first and second DC power sources 204a and 204b are both electrically connected to the load 216 for a period of time as shown in fig.4 between electrically connecting the second power and electrically disconnecting the first DC source from the load as shown in fig.5).
The combination teaches the apparatus necessary to complete the recited method steps in claim 2 as discussed above in the rejection of claim 12 and the combination further teaches with respect to claim 2 that the load is transferred to receive power from the second DC power source after the step of electrically connecting the second DC power source to the load while both the first and the second DC power sources are electrically connected to the load (Carter, see fig.4, pars [36-37]; the load 216 is transferred to receive power from the second source 204b after the step electrically connecting it to the load while both sources 204a, 204b are electrically connected to the load as illustrated in fig.4).
Regarding Claim 4,
The combination of Carter in view of Ramamurthy and Aldridge teaches the claimed subject matter in claim 1 and Carter further teaches activating a storage system (212) to provide power to the load (216, current 236 is used to power the load) to meet the load power demand in response to determining that the output voltage from the first DC power source (204a) dropped below the threshold voltage (Carter, see fig.3, pars [32-33, 35]; activating the storage system 212 to provide power to meet the load demand in response to determining the output voltage from the first DC source 204a continues to decay and drops past a critical voltage, which is less than the threshold voltage).
Regarding Claim 5,
The combination of Carter in view of Ramamurthy and Aldridge teaches the claimed subject matter in claim 4 and Carter further teaches the step of activating the storage system (212) occurs when the output voltage from the first DC power source drops to a base voltage which is less than the threshold voltage (Carter, see figs.2-3, pars [32-33, 35]; Carter teaches in fig.3 activating the storage system 212 AT the time when the voltage from the first DC source 204a has decayed to a base voltage, which is a voltage value of the power that is applied to partially power load 216 but not enough to fully support meet its demand); the storage system provides power to the load through a load bus (Carter, fig.3, par [35]) such that a voltage on the load bus equals to the base voltage (Carter, fig.3, par [35]; Carter teaches the storage 212 provides power and “holds up the bus voltage/load bus voltage by providing supplement current to the load”- this is maintaining the load bus voltage equal to the base voltage, at which the load demand is satisfied).
Examiner note: The claim does not define what the “base voltage” represents. Is it a voltage where the load demand is not satisfied by the first power source?
Regarding Claim 6,
The combination of Carter in view of Ramamurthy and Aldridge teaches the claimed subject matter in claim 5 and the combination further teaches wherein a combination of the first DC power source and the storage system provide power to the load to meet the load power demand (Carter, fig.3, pars [34-35]). 
Regarding Claim 7,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches deactivating the storage system to stop providing power to the load in response to determining that the output voltage from the second DC power source remains above the threshold voltage after the second DC power source is electrically connected to the load (Carter, figs.5-6, pars [32-33, 38-39]. Carter illustrates that the storage 212 is deactivated in fig.5 to stop providing power to the load in response to determining that the output voltage from the second source 204b is above the threshold voltage/adequate voltage after the second source 204b is electrically connected as shown in figs.5-6), wherein the voltage on the load bus is at least equal to the threshold voltage after deactivating the storage system (Carter, fig.5, pars [33, 38-39]; Modified Carter teaches the voltage on the load bus is at least equal to the threshold voltage after 212 is deactivated as shown in figs.5-6 as the second source 204b is the only source connected to supply the demand of the load).
Regarding Claim 8,
The combination teaches the claimed subject matter in claim 5 and the combination further teaches wherein in response to determining that the output voltage from the second DC power source dropped below the threshold voltage after electrically connecting the second DC power source to the load, then continuing to providing power to the load from the storage system until the output voltage from the second DC power source again reaches the threshold voltage (Carter, fig.6, pars [33, 35, 38-39]; Carter teaches in fig.6 the storage 212 becomes fully charged and the second DC source 204b is the primary source to power the load, then it would obviously mean when the second source drops below the adequate level/threshold voltage to power the load on its own, the fully charged storage system 212 would then obviously continue to provide power to the load until the second source 204b again reaches the adequate level/ the threshold voltage to supply power on its own).
Regarding Claim 21,
The combination teaches the claimed subject matter in claim 11 and Carter further teaches wherein the controller is configured to turn on the second transfer switch to electrically connect the second DC power source (204b) to the load (216) and provide power from the second DC power source to the load in response to determining that the output current from the first DC power source (204a) is not zero (Carter, fig.4, par [36]; the second DC power source 204b is electrically connected to the load and provides power to the load in response to determining the output current 232 from the first source 204a continues to flow to the load and thus is not zero).
Regarding Claim 22,
The combination teaches the claimed subject matter in claim 1 and Carter further teaches wherein the second DC power source (204b) is electrically connected to the load (216) and the second DC power source provides power to the load in response to determining that the output current from the first DC power source (204a) is not zero (Carter, fig.4, par [36]; the second DC power source 204b is electrically connected to the load and provides power to the load in response to determining that the output current 232 from the first source 204a continues to flow to the load and thus is not zero).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Ramamurthy et al. (2015/0121113 A1) in further view of Aldridge et al. (2005/0154499 A1) in further view of Caraghiorghiopol et al. (2009/0115252 A1).
	Regarding Claims 9 and 18,
The combination teaches the claimed subject matter in claims 1 and 11. The combination does not explicitly disclose wherein the first and the second DC power sources comprise fuel cell power generators.
Caraghiorghiopol, however, teaches it is known in the art for the first and second DC power sources to comprise fuel cell power generators (212-1, 212-N, par [18]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DC power sources of modified Carter to comprise fuel cells as taught by Caraghiorghiopol, because it is an obvious matter of design choice to select the type of DC source and since the applicant has not disclosed the type of DC power source/fuel cell solves any stated problem or is for any particular purpose other than supplying DC power. One of ordinary skill in the art would have been motivated to select the type of DC power source according to their intended design and use.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Ramamurthy et al. (2015/0121113 A1) in further view of Aldridge et al. (2005/0154499 A1) in further view of Groff et al. (2010/0013313 A1).
Regarding Claims 10 and 19,
The combination teaches the claimed subject matter in claim 1 and 11 and Carter further teaches the first DC transfer switch comprises a combination of a first connection device (fig.3, switch of 208b) electrically connected in series with a first diode (fig.3 diode of 208a; see the current 232 flowing with diode 208a in series with switch 208b); and the second DC transfer switch comprises a combination of a second connection device (fig.5, switch of 208d) electrically connected in series with a second diode (fig.5, diode of 208c; see the current 240 flowing with diode 208c in series with switch 208d).
The combination does not explicitly teach the first and second connection devices are electromechanical connection devices.
Groff (fig.2), however, teaches it is known in the art that transistor/MOSFET connection devices and electromechanical connection devices (relays) are art recognized equivalents (par [26]; switch 36 may be an electromechanical device/relay or transistor).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination so that the first and second connection devices in Carter are electromechanical connection devices since MOSFET/transistor connection devices and electromechanical connection devices are known equivalents in the art and the selection of any of these known equivalents would have been well-within the level of ordinary skill in the art.  
Claim 10’s turning off a combination of a first electromechanical connection device electrically connected in series with a first diode and turning on a combination of a second electromechanical connection device electrically connected in series with a second diode is rejected in the same fashion as discussed above in claims 11 and 19. 

Claims 8, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (2010/0066431 A1) in view of Ramamurthy et al. (2015/0121113 A1) in further view of Aldridge et al. (2005/0154499 A1) in further view of Kim et al. (9,225,202 B1).
	Regarding Claim 8,
The combination teaches the claimed subject matter in claim 5 and Carter further teaches wherein after electrically connecting the second DC power source (204b) to the load (216), providing power to the load (216) and fully charging the storage system (212) (Carter, see fig.6, pars [38-39]; Carter teaches in fig.6 the storage 212 becomes fully charged and the second DC source 204b is the primary source to power the load).
While it is understood that the storage system 212 would continue to provide power to the load in case the second DC power source output voltage drops below the threshold voltage until the second DC power source output voltage returns to the threshold voltage, Modified Carter’s system does not explicitly state so.
Kim (fig.1), however, explicitly teaches in response to determining the output voltage from a second source (104) dropped below the threshold voltage, then continuing providing power to the load (110) from the storage system (108) until the output voltage from the second source (104) again reaches the threshold voltage (Col.5, lines 22-33).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied upon Kim in order to fill in the gaps in modified Carter’s system and to show that the storage system in modified Carter’s system would have obviously discharged to continue providing power to the load when the second DC power source has dropped below the threshold voltage in order to continue providing power to the load without interruption until the second DC source 204b again reaches the adequate level/ the threshold voltage to supply power to the load on its own.
Regarding Claim 14,
The combination teaches teaches the claimed subject matter in claim 11 and the combination further teaches activate a storage system (212) to provide power to the load (216) to meet the load power demand in response to determining that the output voltage from the first DC power source (204a) dropped below the threshold voltage (Carter, see fig.3, pars [32-33, 35]; activating the storage system 212 to provide power to meet the load demand in response to determining the output voltage from the first DC source 204a continues to decay and drops to a critical voltage, which is below the threshold voltage).
The combination does not explicitly disclose the controller activating the storage system.
Kim (fig.1), however, teaches it is known for the controller (112) to activate the storage system (108) to provide power to the load (110, Col.5, lines 22-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kim in order to control the battery so that power is drawn from it to meet the load demand.
Regarding Claim 15,
The combination teaches the claimed subject matter in claim 14 and the combination further teaches the storage system is activated when the controller determines that the output voltage from the first DC power source drops to a base voltage which is less than the threshold voltage (Carter, see figs.2-3, pars [32-33, 35] and Kim, Col.5, lines 22-33; Carter teaches the critical drop in voltage from the first DC source 204 (i.e. less than the voltage threshold) and the voltage from the first source continues to decay. The storage system 212 is activated in fig.3 AT the time when the first source 204a has decayed to a base voltage which is a voltage of the power that is applied to power load 216 but not enough to meet the demand of the load. Kim teaches the storage system 108 is activated when the output voltage from the first source 102 is outside the predetermined range/drops to a base voltage less than the threshold voltage); and  the storage system is configured to provide power to the load through a load bus (Carter, fig.3, load bus connected to load 216, par [35] and Kim, fig.1, load bus leading to load 110) such that a voltage on the load bus equals to the base voltage (Carter, fig.3, par [35], Kim, fig.1, Col.5, lines 22--23; Carter teaches discharges the storage 212 and “holds up the bus voltage/load bus voltage by providing supplement current to the load”- this is maintaining the load bus voltage equal to the base voltage, at which the load demand is satisfied and Kim teaches draw power from the storage 108 to supplement power provided by the first source 102- this meets the broadest interpretation of “such that…the load bus is equal to the base voltage”).
Examiner note: The claim does not define what the “base voltage” represents. Is it a voltage where the load demand is not satisfied by the first power source?
Regarding Claim 16,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein the controller is further configured to deactivate the storage system to stop providing power to the load when the output voltage from the second DC power source remains above the threshold voltage after the second DC power source is electrically connected to the load (Carter, figs.5-6, pars [32, 38-39] and Kim’s teaching of using a controller to activate/deactivate the battery 108. Carter illustrates that the storage 212 is deactivated and obviously via the controller as taught by Kim to stop providing power to the load when the second source 204b is above the threshold voltage/adequate voltage after the second source 204b is electrically connected as shown in figs.5-6), wherein the voltage on the load bus is at least equal to the threshold voltage after the storage system is deactivated (Carter, fig.5, pars [33, 38-39]; Modified Carter teaches the voltage on the load bus is at least equal to the threshold voltage after the 212 is deactivated as shown in fig.5 as the second source 204b is the only source connected to supply the demand of the load).
Regarding Claim 17,
The combination teaches the claimed subject matter in claim 15 and the combination further teaches wherein the controller is further configured to continue providing power to the load from the storage system until the output voltage from the second DC power source again reaches the threshold voltage in response to the controller determining that the output voltage from the second DC power source drops below the threshold voltage after the second DC power source is electrically connected to the load (Carter, fig.6, pars [38-39] and Kim, fig.1, Col.5, lines 22-33; Carter teaches in fig.6 once the storage is fully charged, the second DC source 204b is the primary source to power the load and the storage 212 is deactivated. Thus, when the second source drops below the adequate level/threshold voltage, the storage system 212’s is fully charged and activated to continue to provide current to power the load until the second source 204b is at an adequate and acceptable level/above the threshold voltage as explicitly taught by Kim- in response to Kim’s second source output voltage 104 dropping outside of a predetermined range/threshold, the storage system 108 continues to provide power until the output voltage from the second source 104 returns to the threshold voltage/predetermined range).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836